Citation Nr: 0028123	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  98-01 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel







INTRODUCTION

The veteran had active service from June 1965 to June 1968 
and from May 1969 to August 1972.  His claim comes before the 
Board of Veterans' Appeals (Board) on appeal from an October 
1997 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois, which denied 
service connection for PTSD.


FINDING OF FACT

A medical opinion of record lists a diagnosis of "PTSD 
traits" based on the veteran's participation in Vietnam.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran may be awarded service connection for any 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Here, he is seeking 
service connection for PTSD based on various experiences 
while serving on active duty in Vietnam. 

Before reaching the merits of this case, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claims are well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded 
service connection claim for PTSD has been submitted when 
there is "[1] medical evidence of a current [PTSD] 
disability; [2] lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet. App. 128, 137 (1997); 38 C.F.R. § 3.304(f) (1998).  
The determination of the sufficiency (but not the existence) 
of a stressor is subsumed in the PTSD diagnosis, and is 
exclusively a medical determination for mental-health 
professionals, who are "experts" and "presumed to know the 
DSM requirements applicable to their practice and to have 
taken them into account in providing a PTSD diagnosis."  
Cohen, 10 Vet. App. at 140.

The Board finds that the veteran's claim for PTSD is well 
grounded.  In reaching this determination, the Board has 
considered the veteran's reported stressors, presumed 
credible for purposes of this decision, and an April 1997 VA 
examination report containing a diagnosis of "PTSD traits" 
based on his participation in combat.  As such, his claim for 
service connection for PTSD is well grounded, thereby 
triggering the VA's duty to assist under 38 U.S.C.A. 
§ 5107(a).


ORDER


The claim of entitlement to service connection for post-
traumatic stress disorder is well grounded. 


REMAND

Given that the veteran has presented evidence of a well-
grounded claim for service connection for PTSD, the Board 
observes that the VA has a further obligation to assist him 
in the development of evidence to support his claim.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight, 131 F.3d 1483; 
Epps, 126 F.3d 1464.  Based on the current record, the Board 
concludes that further development is warranted with respect 
to the veteran's claim.  

The Board notes that the listing of decorations and awards on 
the veteran's DD Form 214 does not include the Purple Heart, 
the "V" Device, or any other award indicating that he 
engaged in combat.  The veteran's service personnel records 
also do not show that he engaged in combat with enemy forces.  
Under these circumstances, the Board notes that the veteran's 
lay testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressors.  Nothing in Cohen 
negates the need for a noncombat veteran to produce credible 
corroborating and supporting evidence of any claimed stressor 
used in supporting a diagnosis of PTSD.  Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); see also, 38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f).

The Board notes that the diagnosis of "PTSD traits" 
contained in the April 1997 VA examination report is based on 
a history of service provided by the veteran to the examiner.  
In particular, the veteran claimed that he was involved in 
direct combat from May 1969 through June 1970.  He reported 
that in May 1970 he witnessed an American soldier kill 
another American soldier for kicking his dog.  He reported 
that the incident took place about three miles outside of Phu 
Cat Air Force Base.  He said he was ordered to guard the 
perpetrator until the Military Police could arrive the next 
morning.  He also explained that his uncle died in Vietnam, 
and that his life was threatened after trying to assist his 
aunt locate his uncle's remains and personal belongings.  
Based on these statements, as well as findings from mental 
status examination, the examiner provided an Axis I diagnosis 
of "PTSD traits."  Under Axis IV, for psychosocial 
stressors, the examiner listed "participation in Vietnam." 

Under these circumstances, further development of this 
evidence is necessary.  Such development includes providing 
the stressor information to the United States Armed Services 
Center for Research of Unit Records (USASCRUR), formerly 
known as the U.S. Army & Joint Services Environmental Support 
Group, in an attempt to verify the claimed stressors.  Before 
such information can be provided, however, the VA must submit 
a comprehensive statement containing as much detail as 
possible regarding all alleged in-service stressors.  The 
Board notes that the veteran has provided a letter detailing 
several of his claimed in-service stressors.  However, the 
veteran should provide further details concerning each 
stressor, such as names, dates, locations, and unit 
assignments.

Accordingly, this case is REMANDED for the following action:

1.  The RO should request from the 
veteran, through his representative, a 
comprehensive statement containing as 
much detail as possible regarding the 
alleged in-service stressors.  The 
veteran should be asked to provide 
specific details of the claimed 
stressful events during service, such 
as the dates, locations, detailed 
descriptions of events, units involved, 
names of casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignments, or any other identifying 
details.  The veteran is advised that 
this information is vitally necessary 
to obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible.

2.  Thereafter, the RO should review 
the file and prepare a summary of all 
the claimed stressors.  This summary 
and a copy of the veteran's DD Form 214 
and all associated service documents 
should be sent to the United States 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia  
22150-3197.  The USASCRUR should be 
provided with a copy of any information 
obtained above, and should be requested 
to provide any additional information 
that might corroborate the veteran's 
alleged stressors.  The USASCRUR should 
also be requested to furnish the unit 
history for the unit the veteran was 
assigned to while stationed in Vietnam.

3.  Following the receipt of a response 
from the USASCRUR, the RO must prepare 
a report detailing the nature of any 
valid stressor which it has determined 
is established by the record.  If no 
stressor has been verified, the RO 
should so state in its report.  This 
report is then to be added to the 
claims folder.

4.  If any of the claimed stressors is 
verified, the RO should schedule the 
veteran for a VA psychiatric 
examination to determine the diagnosis 
of any and all present psychiatric 
disorders in accordance with DSM-IV.  
All indicated studies, including PTSD 
sub-scales, are to be performed.  The 
RO must provide the examiner the 
summary of any stressors described 
above, and the examiner must be 
instructed that only these events may 
be considered for the purpose of 
determining whether exposure to an in-
service stressor has resulted in the 
current psychiatric symptoms.  The 
examiner must also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should 
comment upon the link between the 
current symptomatology and one or more 
of the in-service stressors found to be 
established by the RO.  The examiner 
should also comment upon the link 
between any other psychiatric disorder 
identified, if any, and the veteran's 
period of active military service.  The 
report of examination should include 
the complete rationale for all opinions 
expressed.  Copies of all pertinent 
records in the veteran's claims file 
or, in the alternative, the claims 
file, should be made available to the 
examiner for review.

5.  Thereafter, the RO must review the 
examination report to ensure that it is  
in complete compliance with the 
directives of this REMAND, and, if not, 
the RO should implement corrective 
procedures.

6.  When the development requested has 
been completed, the RO should 
readjudicate the claim of entitlement 
to service connection for PTSD.  If the 
benefit sought is not granted, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case, and be afforded the 
applicable opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 



